Citation Nr: 0941158	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  04-24 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for a left knee disability.

2.  Entitlement to a compensable disability evaluation for 
chronic sinusitis.

3.  Entitlement to service connection for a respiratory 
disorder, to include asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming that his left knee disability and his 
chronic sinusitis merit higher disability evaluations.  He 
was most recently afforded VA examinations for these two 
disabilities in September 2005, over 4 years ago.  Since that 
time, the treatment records indicate that the Veteran has 
complained of frequent patella dislocation since 2006.  

Additionally, the Veteran reported during a VA joint 
examination in June 2007 that he has begun to use an electric 
wheelchair and a cane, due to back problems and bilateral leg 
weakness and unsteadiness.  The treatment records also 
indicate occasional sinus episodes in the last four years.

The Board finds that the September 2005 examination results 
are too remote and that the Veteran must be scheduled for new 
examinations in light of the evidence cited above.

Regarding the service connection claim, the Veteran's 
original claim was for a "respiratory" problem.  This claim 
was addressed in a May 2003 VA examination, during which the 
Veteran was diagnosed with chronic sinusitis, chronic 
allergic rhinitis, and asthmatic bronchitis secondary to 
cigarette excess.  The examiner noted that the Veteran had 
been diagnosed as having chronic bronchitis since 1976, 
during service.  However, the examiner's opinion did not 
account for the Veteran's recurring upper respiratory 
infections throughout his time in service, nor was an 
explanation offered for the opinion that the Veteran had 
bronchitis "secondary to cigarette excess".

The Veteran was afforded another VA examination in September 
2005, in order to assess the severity of his chronic 
sinusitis.  At that time, he was diagnosed only with allergic 
rhinitis.  The examiner did not address any additional 
respiratory claims, including asthmatic bronchitis.

The Board finds that additional medical evidence is needed to 
determine the exact nature of the Veteran's respiratory 
difficulties.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the 
Veteran's VA medical records from March 
2007 through the present not already 
included in the claims file.  

2.  The Veteran should be scheduled for VA 
medical examinations to:  (a) determine 
the current severity of his left knee 
disability; (b) determine the current 
severity of his chronic sinusitis; and (c) 
determine the exact nature and severity of 
any additional respiratory diseases, to 
include allergic rhinitis and asthmatic 
bronchitis, and determine if it is at 
least as likely as note related to 
service.

3.  After completing the above 
development, the RO should readjudicate 
the claims on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


